Citation Nr: 0933158	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  08-09 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel






INTRODUCTION

Please note this appeal has been advanced on the docket of 
the Board of Veterans' Appeals (Board) pursuant to 38 C.F.R. 
§ 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

The Veteran served on active duty from July 1952 to 
July 1956.  

This matter comes to the Board on appeal from an April 2007 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.  In that 
rating decision the St. Petersburg RO denied service 
connection for bilateral hearing loss and tinnitus.  The RO 
in Los Angeles, California, provided the Veteran notice of 
that decision in April 2007, and the Veteran's disagreement 
with the denial of his claims led to this appeal.  

The appeal is REMANDED to the Los Angeles RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.


REMAND

The Veteran is seeking service connection for bilateral 
hearing loss and tinnitus.  VA medical records show that in 
April 2000 the Veteran complained of hearing loss from 
service, and he also reported a hissing in his ears.  At a VA 
audiology consultation in December 2006, the Veteran reported 
he had had constant tinnitus, which he described as a hissing 
sound, for 50 years.  He also complained of hearing problems 
for several years.  Audiometry revealed mild to severe, 
sloping sensory hearing loss that was symmetrical and which 
the examiner said was consistent with the typical 
presbyacusic pattern.  Word recognition scores were 
80 percent in the right ear and 76 percent in the left ear.  

The Veteran argues VA erred in denying his claims and asserts 
there was a failure to take into account the fact that he 
spent at least 18 months assigned to the flight deck aboard 
two aircraft carriers, the USS ESSEX and USS PHILIPPINE SEA.  
The Veteran states he was constantly exposed to the noise of 
jet fighter aircraft engines without any ear protection.  He 
asserts that he should be provided a VA examination in 
conjunction with his claims.  

The Veteran's DD Form 214 confirms that he was in the Navy 
and that his last duty assignment was with Fighter 
Squadron 123, which is consistent with his assertions that he 
was exposed to aircraft engine noise in service.  There is no 
indication that this was taken into account at the 
December 2006 audiological evaluation.  Further, the Veteran 
is competent to testify as to experiences in service and that 
he has had hearing problems and tinnitus since then.  It is, 
therefore, the judgment of the Board that a VA audiology 
examination with a medical opinion as to relationship of the 
Veteran's bilateral hearing loss and tinnitus to service, 
including noise exposure in service, would facilitate its 
decision on this claim.  38 C.F.R. § 3.159 (2008); 
see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Obtain and associate with the claims 
file VA medical records, including any 
audiology consultation reports, for the 
Veteran dated from October 2007 to the 
present.  

2.  Arrange for a VA audiology 
examination of the Veteran to determine 
the nature and etiology of any bilateral 
hearing loss and tinnitus.  All indicated 
studies should be performed.  After 
examination of the Veteran and review of 
the record, and accepting as true the 
Veteran's statements that he was exposed 
to aircraft engine noise without hearing 
protection for 18 months in service, the 
audiologist should provide an opinion as 
to whether it is at least as likely as 
not (50 percent probability or higher) 
that the Veteran's bilateral hearing loss 
had its onset in service or is causally 
related to service or any incident of 
service, including exposure to aircraft 
engine noise without hearing protection.  
In addition, and again accepting as true 
the Veteran's statements that he was 
exposed to aircraft engine noise without 
hearing protection for 18 months in 
service, the audiologist should provide 
an opinion as to whether it is at least 
as likely as not (50 percent probability 
or higher) that the Veteran's tinnitus 
had its onset in service or is causally 
related to service or any incident of 
service, including exposure to aircraft 
engine noise without hearing protection.  

The audiologist should provide an 
explanation of the rationale for any 
opinions.  

The claims file must be provided to the 
audiologist and that it was available for 
review should be noted in the examination 
report.  

3.  Then, after completion of any 
additional development indicated by the 
state of the record, readjudicate the 
claims of entitlement to service 
connection for bilateral hearing loss and 
entitlement to service connection for 
tinnitus.  If any benefit sought on 
appeal remains denied, issue an 
appropriate supplemental statement of the 
case and provide the Veteran and his 
representative an opportunity to respond.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



